Citation Nr: 0011567
Decision Date: 05/02/00	Archive Date: 09/08/00

DOCKET NO. 95-20 651               DATE MAY 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active air service from December 1952 to December
1978.

This matter comes to the Board of Veterans' Appeals (Board) from an
August 1993 rating decision of the Department of Veterans Affairs
(VA) Houston Regional Office (RO)* that denied the claim of service
connection for the cause of the veteran's death. The appellant, the
veteran's surviving spouse, disagreed therewith and this appeal
ensued. In June 1999 the Board remanded the claim for additional
development of the record. The RO undertook and completed action in
accordance with that remand, to the extent possible, and returned
the case to the Board for further appellate consideration.

FINDINGS OF FACT

1. The veteran died on April 12 1993, and the cause of his death
was cardiopulmonary arrest and metastatic cancer of the liver.

2. At the time of his death, the veteran was service connected for
diabetes mellitus, allergic rhinitis with history of hay fever,
bronchitis, sinusitis, and hemorrhoids at a combined disability
rating of 40 percent.

3. No competent evidence has been submitted linking the veteran's
death to service, herbicide exposure during service, or a service-
connected disability

---------------------------------------------------------------
* For a portion of the time this appeal has been pending, the
appellant resided in an area served by the Philadelphia Regional
Office and Insurance Center. 

2 -                                 


CONCLUSION OF LAW

The claim for service connection for the cause of the veteran's
death is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died at the age of 58 on April 12, 1993. The death
certificate indicated that the immediate cause of death was
cardiopulmonary arrest, with the underlying cause of death being
metastatic cancer of the liver; it was also noted that no autopsy
was performed. At the time of his death, service connection was
established for diabetes mellitus, rated 40 percent disabling, and
allergic rhinitis with history of hay fever, bronchitis, sinusitis,
and hemorrhoids, each of which were evaluated as noncompensable.

In her contentions, the appellant advances two theories leading to
dependency and indemnity compensation, Or service connection for
the cause of the veteran's death. First, she asserts that the
veteran's military service exposed him to chemicals containing
dioxin, such as herbicide agents, thereby causing the onset of his
liver cancer, which is listed on the death certificate as the
underlying cause of death. Second, she argues that the veteran died
as a result of cardiopulmonary arrest, which can be linked to his
service-connected diabetes disability. She maintains that a medical
treatise supports her contention linking the veteran's
cardiopulmonary arrest and diabetes.

For the appellant to prevail, the record must demonstrate that a
disability incurred in service either caused or contributed
substantially or materially to the cause of the veteran's death. 38
U.S.C.A. 1310; 38 C.F.R. 3.312.

- 3 -

To be granted service connection for the cause of a veteran's
death, the service- connected disability must be shown to have
contributed substantially or materially or that it combined to
cause death or that it aided or lent assistance to the production
of death. 38 C.F.R. 3.312(c). See also 38 U.S.C.A. 1110, 1112,
1113; 38 C.F.R. 3.303, 3.307, 3.309 (service connection may be
granted for disability resulting from disease or injury incurred in
or aggravated by service, or for arteriosclerosis, cardiovascular-
renal disease, and malignant tumors of the peripheral nerves,
brain, or spinal cord, manifested to a compensable within one year
of separation from service).

The threshold question in any such case is whether the appellant
has presented evidence of a well-grounded claim. See Murphy v.
Derwinski, 1 Vet. App. 78 (1990). A well-grounded claim is a
plausible claim that is meritorious on its own or capable of
substantiation. Id. at 81. An allegation of a disorder that is
service connected is not sufficient; the appellant must submit
evidence in support of a claim that would justify a belief by a
fair and impartial individual that the claim is plausible. 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
The quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91 (1993).

As to her first theory of entitlement, that the veteran's liver
cancer is related to his exposure to herbicide agents in Vietnam,
a veteran who, during active service, served in the Republic of
Vietnam during the Vietnam era and has a disease listed at 38
C.F.R. 3.309(e) shall be presumed to have been exposed during such
service to a herbicide agent, unless there is affirmative evidence
to establish that the veteran was not exposed to any such agent
during that service. See 38 U.S.C.A. 1116; 38 C.F.R. 3.307(a).

4 - 

A "herbicide agent" is a chemical in a herbicide used in support of
the U.S. and allied military operations in the Republic of Vietnam
during the Vietnam era. 38 C.F.R. 3.307(a)(6)(i). "Service in the
Republic of Vietnam" includes service in the waters offshore and
service in other locations if the conditions of service involved
duty or visitation in the Republic of Vietnam. 38 C.F.R.
3.307(a)(6)(iii), 3.313. The "Vietnam era" is the period beginning
on February 28, 1961 and ending on May 7, 1975, inclusive, in the
case of a veteran who served in the Republic of Vietnam during that
period. 38 C.F.R. 3.2(f).

To benefit from this evidentiary presumption, the record must show
that the veteran served in Vietnam. The evidence of record
concerning the veteran's duties and employment during his many
years of service is limited to two documents. A Department of
Defense (DD) Form 13 (Statement of Service) indicating that the
veteran served in the Air Force continuously from December 1952
through December 1978. A DD Form 214 (Report of Separation from
Active Duty) revealed that the veteran served from December 1975 to
December 1978, had 23 years prior active service, and received
during that period the Air Force Good Conduct Medal, the Air Force
Longevity Service Award, and the Air Force Outstanding Unit Award.
That document also revealed that he had no foreign service during
that period and had no service in Indochina after August 5, 1964.
As to the appellant's contentions here, these records do not
specifically indicate that the veteran served in Vietnam. Despite
the appellant's assertions to the contrary, there is no suggestion
in the record that the veteran received the Vietnam Service Medal,
the Vietnam Campaign Medal, or any other award or decoration
signifying for certain his service in the Republic of Vietnam.
Thus, the record as it currently stands does not establish that the
appellant served in Vietnam within the appropriate period. 38
C.F.R. 3.2(f), 3.307(a)(6)(iii), 3.313(a).

As noted throughout the record, though, the veteran's service
medical records are missing. It is unclear whether the missing
service medical records also include

5 -

service personnel records that might shed light on the veteran's
duties and places of assignment in service, or if the RO had not
associated the service personnel records with the record. The VA
must take care in its analysis when applicable service records are
not available for review. See generally Hayre v. West, 188 F.3d
1327 (Fed. Cir. 1999); Dixon v. Derwinski, 3 Vet. App. 261 (1992);
Moore v. Derwinski, 1 Vet. App. 401 (1991); OHare v. Derwinski, 1
Vet. App. 365, 367 (1991). Here, the loss of service records, and
the associated speculation about his duties and service
assignments, prevents the Board from conclusively stating that he
did not serve in Vietnam. In this case, based on his lengthy active
service period, credible representations from his relatives and a
lack of specific evidence to the contrary, the Board will begin
with the assumption that the veteran served in Vietnam during the
Vietnam era, thereby allowing the appellant the advantage of the
evidentiary presumption based on his presumed service in Vietnam.

Because the appellant is presumed to have been exposed to a
herbicide agent during active service in Vietnam, the following
diseases shall be service-connected if the requirements of 38
C.F.R. 3.307(a)(6) are met, even though there is no record of such
disease during service, provided further that the rebuttable
presumption provisions of 38 C.F.R. 3.307(d) are also satisfied:
chloracne or other acneform disease consistent with chloracne;
Hodgkin's disease; non-Hodgkin's lymphoma; porphyria cutanea tarda;
multiple myeloma; acute and subacute peripheral neuropathy;
prostate cancer; respiratory cancers (cancers of the lung,
bronchus, larynx, or trachea); and soft-tissue sarcoma (other than
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult
fibrosarcoma; dermato-fibrosarcoma protuberans; malignant fibrous
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma;
ectomesenchymoma; angiosarcoma (hemangiosarcoma and
lymphangiosarcoma); proliferating (systemic)
angioendotheliomatosis; malignant

- 6 - 

glomus tumor; malignant hemangiopericytoma; synovial sarcoma
(malignant synovioma); malignant giant cell tumor of tendon sheath;
malignant schwannoma, including malignant schwannoma with
rhabdomyoblastic differentiation (malignant Triton tumor),
glandular and epithelioid malignant schwannomas; malignant
mesenchymoma; malignant granular cell tumor; alveolar soft part
sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and
aponeuroses; extraskeletal Ewing's sarcoma; congenital and
infantile fibrosarcoma; and malignant ganglioneuroma. 38 C.F.R.
3.309(e).

The Secretary has determined that there is no positive association
between exposure to herbicides and any other condition for which he
has not specifically determined a presumption of service connection
is warranted. 61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46
(1994). The appellant is not, though, precluded from establishing
service connection with proof of actual direct causation. See
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direct evidence as to the in-service incurrence and medical nexus
prongs of a well- grounded claim is not necessary when 38 C.F.R.
3.307(a) and 3.309(e) are satisfied. McCartt v. West, 12 Vet. App.
164, 167 (1999). Competent medical evidence of a presumptive
disease within the presumptive period of time is sufficient to
render the claim of service connection for the presumptive disease
well grounded. Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock
v. Brown, 10 Vet. App. 155, 162 (1997). Here, the initial concern
raised by the appellant's allegation that the veteran was exposed
to herbicide agents in Vietnam is whether the veteran had a
disorder listed at 38 C.F.R. 3.309(e). The record includes
competent evidence showing that the veteran had liver cancer first
noted in 1992. However, because liver cancer is not listed at 38
C.F.R. 3.309(e) and because the evidence does not document a
disorder listed at 38 C.F.R. 3.309(e), the Board cannot conclude
that the veteran had a disorder listed at 38 C.F.R. 3.309(e)

7 - 

presumptively related to herbicide exposure in Vietnam. Thus, the
appellant has not submitted a well-grounded claim of presumptive
service connection.

Service connection may still be established with proof of actual
direct causation. 38 U.S.C.A. 1110; 38 C.F.R. 3.303(d); Combee, 34
F.3d at 1041-42. A well- grounded claim for direct service
connection requires competent medical evidence of a current
disability, lay or medical evidence of incurrence or aggravation of
a disease or injury in service, and competent medical evidence of
a nexus, or link, between the in-service injury or disease and the
current disability. Epps v. Gober , 126 F.3d 1464,1468 (Fed. Cir.
1997); Caluza v. Brown, 7 Vet. App. 498 (1995). A claim may also be
well grounded if the condition is observed in service or during an
applicable presumptive period, if continuity of symptomatology is
demonstrated thereafter, and if competent evidence relates the
present condition to that symptomatology. 38 C.F.R. 3.303(b);
Savage v. Gober, 10 Vet. App. 488 (1997).

VA and post-service medical records in the early 1990s identified
diagnoses of liver cancer, thereby satisfying the initial element
of a well-grounded claim. The appellant alleges that this current
disorder is related to presumed exposure to herbicide agents in
service, an assertion that must be presumed true for purposes of
the second element of a well-grounded claim. See King, 5 Vet. App.
at 21.

As to the third element, requiring competent medical evidence
linking the liver cancer to herbicide exposure in Vietnam, Epps,
126 F.3d at 1468, pertinent and relevant evidence includes the
following:

Service department medical records in April 1982 report cirrhosis
of the liver consistent with alcoholic cirrhosis or chronic active
hepatitis.

Service department medical records in 1991 note liver cancer,
hepatitis C, and cirrhosis of the liver.

8 -

Hospital records in June and July 1992 from Wilford Hall Medical
Center, note the discovery of liver cancer.

VA examination in October 1992 includes a diagnosis of terminal
hepatocellular carcinoma and shows treatment by chemotherapy.

Hospital records in March and April 1993 from Wilford Hall Medical
Center show continuing treatment for liver cancer.

Hospital records from the Bexar County Hospital District for April
12, 1993 reveal that the veteran collapsed at home; the records
indicate that he was taken by helicopter to the medical facility in
full arrest, and that he was dead on arrival. Two physicians, named
by the appellant, who treated the veteran recently were contacted
for death certificate purposes. One was unreachable. The other,
described as a family friend, signed the death certificate listing
the cause of death as cardiopulmonary arrest and metastatic liver
cancer.

In August 1997, the veteran's daughter stated that she had reviewed
the service medical records, which included a 1968 or 1969
documents marked "classified" and "environmental." She noted that
the veteran worked in the supply system in service, although she
was unsure what duties he had during the Vietnam era.

On review of these documents, it is apparent that none suggest a
medical link between the liver cancer listed as a cause of death
and the veteran's presumed exposure to herbicide agents in Vietnam.
His liver cancer was first evident in about 1991. Prior to its
discovery, the only evidence of liver impairment consisted of April
1982 medical records showing cirrhosis of the liver, described as
consistent

- 9 - 

with alcoholic cirrhosis or chronic active hepatitis. There is no
indication from this document or from subsequent medical documents
that the liver cancer was due to herbicide exposure in Vietnam. As
to the reference by the appellant's daughter to research showing
that liver cancer was more prevalent among those exposed to
herbicide agents, she did not specify the nature of that research
or any information that would be useful to VA in authenticating its
support of this claim. Thus, the only suggestion of a connection
between the development of liver cancer and exposure to herbicide
agents is contained in the appellant's contentions and in her
daughter's August 1997 statement. Statements prepared by lay
persons ostensibly untrained in medicine, by knowledge, skill,
experience, training, or education, cannot constitute competent
medical evidence to render a claim well grounded. Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). Cf. Layno v. Brown, 5
Vet. App. 465, 469 (1994) (lay person can provide eyewitness
account of visible symptoms). The record does not show that the
appellant or her daughter has the requisite medical expertise to
provide a medical opinion that might serve as competent medical
evidence. As the record does not include competent medical evidence
linking exposure to herbicide agents to liver cancer satisfying the
third and final element of a well-grounded claim, the claim is not
well grounded.

In her second allegation, the appellant argues that the veteran
died of cardiopulmonary arrest associated with heart disease, which
was related to the service-connected diabetes disability. A claim
for secondary service connection for a disorder clearly separate
from the service-connected disorder is well grounded where the
record includes medical evidence to support the alleged causal
relationship between the service-connected disorder and the
disorder for which secondary service connection is sought. Velez v.
West, 11 Vet. App. 148 (1998); Jones (Wayne) v. Brown, 7 Vet. App.
134, 137 (1994).

- 10-

Service connection was initially established for diabetes in a
February 1979 rating action, within months after the veteran
separated from active service, based on separation examination
findings of inadequately controlled diabetes.

The evidence concerning this aspect of the claim includes the
following:

Wilford Hall Medical Center clinical records indicating findings
of, and treatment for, diabetes.

VA examination and hospital records in August 1982 noting findings
of, and treatment for, diabetes.

Wilford Hall Medical Center clinical records from January 1990 to
October 1992 showing findings of, and treatment for, hypertension
and diabetes.

Wilford Hall Medical Center clinical records for October 1991
indicating new onset of noncardiac chest pain, resolved.

Wilford Hall Medical Center clinical records for October 1992
noting new presentation of atypical chest pain and significant risk
factors suggesting further work up.

VA examination in October 1992 with diagnoses of diabetes and
arteriosclerotic cardiovascular disease with evidence of previous
carotid endarterectomy.

A March 2000 statement, in which the appellant's representative
referred the Board to the following medical treatise passage:
"Atherosclerotic coronary artery disease (manifested by angina
and/or myocardial infarction) and peripheral atherosclerotic
vascular disease (manifested by intermittent

claudication and gangrene) are more common in diabetics that in
nondiabetics and occur at an earlier age." MERCK MANUAL OF
DIAGNOSIS AND THERAPY 1110 (Robert Berkow, M.D., ed., 16th ed.
1992).

The service department medical records and VA clinical,
examination, and hospital records essentially reveal findings of
and treatment for hypertension, noncardiac chest pain, and atypical
chest pain prior to the veteran's death. None of these records
discusses any relationship between the service-connected diabetes
and cardiopulmonary arrest or heart disease. Thus, these documents
cannot serve as competent medical evidence. The appellant maintains
that there is such a relationship, but the record does not show
that she has the requisite expertise to render a competent opinion
in this regard. See Espiritu, 2 Vet. App. at 494-95.

As to the medical treatise evidence, quoted above, such evidence
may in some circumstances comprise competent medical evidence to
satisfy the medical-nexus requirement of a well-grounded secondary
service connection claim. However, to do so the treatise evidence
must offer more than a general conclusion. For example, in Mattern
v. West, 12 Vet. App. 222 (1999), a claim was found to be well
grounded based on treatise evidence, but only when also coupled
with a physician's opinion. In Sacks v. West, 11 Vet. App. 314
(1998), medical treatise evidence was determined to be not
sufficient to establish a nexus because it was vague and not
specific to the claim. In Wallin v. West, 11 Vet. App. 509 (1998),
treatise evidence was determined to be sufficient, but only when
supported by specific medical findings particular to that evidence.
In this case, the record shows that the veteran was service-
connected for diabetes, that he had heart disease, and that he died
of cardiopulmonary arrest, but it does not include any specific
medical information linking the diabetes, heart disease, and
cardiopulmonary arrest. The medical treatise evidence in this case
essentially offers no more than a vague, general assertion of
greater incidence of heart disease in diabetics, rather than an
opinion linking or relating heart disease to diabetes. The lack of
competent medical

- 12 - 

evidence linking diabetes to heart disease or cardiopulmonary
arrest fails to satisfy the final element of a well-grounded
secondary service connection claim.

Another aspect of the secondary service-connection claim, which was
not argued by the appellant, is whether there is a link between the
service-connected diabetes and the liver cancer noted as an
underlying cause of death. In this case, an October 1992 VA
examination included a medical opinion that there was no
relationship between liver cancer and the service-connected
diabetes. The examiner opined that the liver cancer was most likely
secondary to cirrhosis or previous alcohol history. Therefore, the
record does not contain competent medical evidence to well ground
a secondary service connection claim based on a relationship
between the service- connected diabetes and liver cancer.

Finally, dependency and indemnity compensation benefits may also be
awarded under 38 U.S.C.A. 1318. Such benefits shall be paid to a
deceased veteran's surviving spouse in the same manner as if the
veteran's death were service connected when the following
conditions are met: (1) the veteran's death was not caused by his
or her own willful misconduct; and (2) the veteran was in receipt
of compensation at the time of death for a service-connected
disablement that either: (i) was continuously rated totally
disabling by a schedular or unemployability rating for a period of
10 or more years immediately preceding death; or (ii) was
continuously rated totally disabling by a schedular or
unemployability rating from the date of the veteran's discharge or
release from active duty for a period of not less than five years
immediately preceding death. 38 C.F.R. 3.22(a). There certainly is
no indication from the record that the veteran's death was due to
his own willful misconduct, nor was the veteran rated totally
disabled at any time prior to his death. Therefore, the appellant
is not entitled to benefits under 38 U.S.C.A. 1318 and 38 C.F.R.
3.22.

13 -

Thus, for the reasons discussed above, the appellant has not
submitted a well grounded claim of presumptive service connection
based on exposure to herbicide agents in Vietnam, service
connection on a secondary basis for the cause of the veteran's
death, or dependency and indemnity compensation under 38 U.S.C.A.
1318. As the claim is not well grounded, VA cannot assist the
appellant in developing facts pertinent to the appeal. 38 U.S.C.A.
5107(a); Morton v. West, 12 Vet. App. 477, 485 (1999).

Although where claims are not well grounded VA does not have a
statutory duty to assist the claimant in developing facts pertinent
to the claim, VA may be obligated under 38 U.S.C.A. 5103(a) to
advise a claimant of evidence needed to complete the application.
This obligation depends upon the particular facts of the case and
the extent to which VA has advised the claimant of the evidence
necessary to be submitted with a VA benefits claims. Robinette v.
Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under 5103(a) in the
May 1995 statement of the case and in the April 1997, April 1998,
and December 1999 supplemental statements of the case in which the
appellant was informed that the reason for the denial of the claim
was the lack of competent medical evidence linking the veteran's
death to service. Furthermore, by this decision, the Board is
informing the appellant of the evidence which is lacking and that
is necessary to make the claim well grounded.

When the Board addresses in its decision a question that has not
been addressed by the RO, in this case well groundedness, it must
consider whether the appellant has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 384 (1993). The Board finds that the
appellant has been accorded ample opportunity by the RO to present
argument and evidence in support of his claim. Any error by the RO
in deciding this case on the merits, rather than being not well
grounded, was not prejudicial to the appellant.

- 14 -

ORDER 

Service connection for the cause of the veteran's death is denied.

J.F. Gough
Member, Board of Veterans' Appeals


15 -



